Exhibit 10.1
Holly Corporation
Amended and Restated Change in Control Agreement Policy
February 23, 2011
     This Amended and Restated Change in Control Agreement Policy reflects the
terms and procedures as approved at the February 23, 2011 meeting of the Board
of Directors (“Board”) of Holly Corporation (“Holly”) based upon the
recommendation of the Compensation Committee of the Board. This Amended and
Restated Change in Control Agreement Policy supersedes and replaces all prior or
contemporaneous policies concerning such subject matter.
     1. Eligibility
     Employees of Holly and any subsidiary or affiliate of Holly (but excluding
employees of Holly Logistics Services, L.L.C.(“HLS”), Holly Energy Partners,
L.P. (“HEP”) and any subsidiary of HLS and HEP) at pay grades 34 and above will
receive CIC Agreements either upon hire or promotion to an eligible pay grade
level at the benefit level described in Section 2 below. However, no eligible
individual will be entitled to the benefits described in Section 2 below unless
or until the individual timely executes a CIC Agreement in accordance with the
procedures established by the Chief Executive Officer of Holly.
     2. Severance Benefits under CIC Agreements
     The CIC Agreements contain a double trigger, meaning that severance
benefits only become payable if a “Change in Control” occurs and an executive
experiences a “Termination Event” during the “Protection Period.” The severance
benefits potentially payable under the CIC Agreements contain three components:

  •   Accrued but unpaid salary, reimbursement of expenses, and accrued vacation
pay;     •   A lump sum amount equal to the sum of an executive’s base salary
plus annual bonus multiplied by the applicable multiplier (see chart below); and
    •   Continuation of medical and dental benefits for a specified number of
years (see chart below).

     The applicable multiplier and number of years that medical and dental
benefits will be continued will be determined based on the executive’s pay grade
classification in accordance with the following chart:

                              Years of Medical and Dental     Lump Sum
Multiplier   Continuation
Grades 34 and 35
    1X     1 Year
Grades 36 and 37
    2X     2 Years
Grade 38 and Above
    3X     3 Years

 



--------------------------------------------------------------------------------



 



     3. Term of CIC Agreements
     The initial term of each and every CIC Agreement will end on the first
May 15th following the effective date of the CIC Agreement, regardless of the
date on which an executive entered into a CIC Agreement with Holly. On that date
and on each subsequent May 15th, the term of each CIC Agreement will be
automatically extended for one additional year, unless Holly gives notice to
each executive 60 days prior to the automatic extension date. For example, if an
eligible executive is hired on and enters into a CIC Agreement on March 1, 2011,
the initial term of his CIC Agreement will last until May 15, 2011, and if Holly
does not give a notice of nonextension by March 16, 2011, then the term of the
CIC Agreements will be automatically extended to May 15, 2012 on May 15, 2011.
The occurrence of a “Change in Control” will extend or reduce the term of the
CIC Agreements through the end of the “Protection Period.”
     4. Applicable Definitions

  •   “Change in Control” — the CIC Agreements use the same definition used with
respect to awards issued under Holly’s Long Term Incentive Plan (“LTIP”) with
certain modifications (intended to comply with section 409A of the Internal
Revenue Code) as specified below:

  •   A third party acquisition of more than 50% (versus 40% under the LTIP
awards) of the outstanding stock of Holly or of the combined voting power of
outstanding securities of Holly; or

  •   A majority of the Board is replaced during any 12 month period with
directors who are not endorsed by a majority of the existent Board (versus no
time limitation under the LTIP awards); or     •   A merger or consolidation of
Holly, except if:

  •   Holly’s voting securities continue to represent at least 50% (versus 60%
under the LTIP awards) of the combined voting power of the voting securities of
the surviving entity; or     •   The event is a recapitalization of Holly and no
one person owns more than 50% (versus 40% under the LTIP awards) of Holly’s
voting securities following the transaction; or

  •   A liquidation or sale of Holly, except to an entity owned 60% by Holly.

  •   “Protection Period” is the 24 month period beginning on the date a Change
in Control occurs.     •   “Termination Event” means a termination of an
executive’s employment without “Cause,” for “Good Reason,” or as a condition to
the consummation of or entry into a “Change in Control” transaction.

  •   “Cause” means an executive’s (1) engagement in an act of willful gross
negligence or willful misconduct on a matter that is not inconsequential, or
(2) conviction of a felony.     •   “Good Reason” means, without an executive’s
consent, (1) a material reduction in the executive’s authority, duties or
responsibilities (or in the authority, duties or responsibilities of the
executive’s supervisor), (2) a material reduction in executive’s base
compensation, or (3) relocation of an executive to an office more than 50 miles
away from the location at which executive normally performs his duties. An
executive must give notice of the occurrence of a “Good Reason” event within
90 days and give the company 30 days to cure.

 



--------------------------------------------------------------------------------



 



     5. Additional Provisions

  •   Gross Up Payments — If the severance benefits paid under the CIC Agreement
(when combined with any other change in control payments, including but not
limited to the accelerated vesting of equity compensation awards, received by
the executive) exceed the limits imposed by section 280G of the Internal Revenue
Code by more than 10%, then Holly will make a gross up payment to the executive.
If the severance benefits (when combined with other change in control payments)
exceed the section 280G limits by less than 10%, then the executive’s severance
benefits will be cut back to an amount within the section 280G limits. The
determination of whether either a gross up payment or a cut back is required
under these provisions will be made by an independent public accounting firm.

  •   Release — Payment of the lump sum amount and continuation of medical and
dental benefits are conditioned on the execution and nonrevocation by an
executive of a release agreement.     •   Arbitration — The CIC Agreements are
subject to binding arbitration in the event of any dispute.

     6. Form Agreements
     The CIC Agreement form for Holly is attached as Appendix A.

 